711 N.W.2d 357 (2006)
474 Mich. 1094
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kalvin Lamar WASHINGTON, Defendant-Appellant.
Docket No. 130011, COA No. 256061.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*358 KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).